                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MANUEL L. BURNLEY, JR.,

                              Plaintiff,

and

STATE OF WISCONSIN DEPARTMENT
OF JUSTICE, OFFICE OF CRIME VICTIM
COMPENSATION SERVICES, and
STATE OF WISCONSIN DEPARTMENT OF
HEALTH SERVICES

                              Involuntary Plaintiffs,

                                                                     Case No. 19-CV-364
       vs.

VILLAGE OF BROWN DEER,
and DEVON M. KRAEMER,

                              Defendants.


                    DEFENDANTS’ DISCLOSURE STATEMENT
                PURSUANT TO CIVIL LOCAL RULE 7.1 AND FEDERAL
                      RULE OF CIVIL PROCEDURE RULE 7.1


       Defendants, Village of Brown Deer and Devon M. Kraemer, by their attorneys, Gunta Law

Offices, S.C., hereby provide the following disclosures pursuant to Rule 7.1 of the Federal Rules of

Civil Procedure.

       (1)     The full name of every party or amicus the attorney represents in the case:

               A)      Village of Brown Deer

               B)      Devon M. Kraemer



                                                -1-

          Case 2:19-cv-00364-JPS Filed 05/13/19 Page 1 of 2 Document 16
      (2)    If such party or amicus is a corporation:

             A)     Any parent corporation:         None

             B)     Any publicly held corporation owning 10% or more of the company’s stock:

                    None

(3)   The name of all law firms whose partners or associates appear for a party or are
      expected to appear for a party in this Court:

             A)     Gunta Law Offices, S.C.

      Dated at Wauwatosa, Wisconsin, this 13th day of May, 2019.

                                                    GUNTA LAW OFFICES, S.C.
                                                    Attorneys for Defendants


                                         By:        /s/ Gregg J. Gunta
                                                    Gregg J. Gunta, WI Bar No. 1004322
                                                    Ann C. Wirth, WI Bar No. 1002469
                                                    John A. Wolfgang, WI Bar No. 1045325
                                                    Jasmyne M. Baynard, WI Bar No. 1099898
                                                    9898 W. Bluemound Road, Suite 2
                                                    Wauwatosa, Wisconsin 53226
                                                    T: (414) 291-7979 / F: (414) 291-7960
                                                    Emails:        gjg@guntalaw.com
                                                                   acw@guntalaw.com
                                                                   jaw@guntalaw.com
                                                                   jmb@guntalaw.com




                                              -2-

        Case 2:19-cv-00364-JPS Filed 05/13/19 Page 2 of 2 Document 16
